Case 1:21-cv-O0006-CCB Document7 Filed 05/10/21 Page 1 of 3
a FLED iene

 

Be scrcouny MAY 10 2021
“IN THE UNITED STATES DISTRICT COURT.
"FOR THE DISTRICT OF MARYLAND ggg AT
NORTHERN DIVISION  —s._ gy DS TACT CRM
Case No. 1:21-cv-00006-CCH=™Y x

CLINTON STRANGE,
Plaintiff
, Honorable Catherine C. Blake
U.S. District Court Judge
¥.

- PLUTON TECHNOLOGIES PRIVATE LIMITED, et al.,
Defendants

PLAINTIFF CLINTON STRANGE’s MOTION TO DISMISS WITH PREJUDICE
1. The pro se Plaintiff CLINTON STRANGE (“PLAINTIFF”) appears before this

Honorable Court for the purpose of moving [it] to dismiss his complaint (Rec. Doc. No.
1) against the named Defendants PLUTON TECHNOLOGIES PRIVATE LIMITED,
KZK COMPANY LLC, and MOHAMMAD ARSHAD KHAN, herein
(“DEFENDANTS”) on all counts and causes of action as detailed in the complaint With
Prejudice pursuant to Federal Rule of Civil Procedure 41{a){1)(A)(i).

2. Defendants have not filed a responsive pleading in this action, thus dismissal under this
rule is procedurally warranted.

3. Plaintiff represents to the Court that the parties have amicably resolved their dispute, and
that there remains no further need for Court Intervention.

4. Plaintiff further represents that no one coerced, intimidated, or threatened Plaintiff into
filing this Motion, and he does so out of his own free will and volition.

5. Plaintiff has attached a [proposed] order to the effect of the above for the convenience

and consideration of the Court [See Exhibit A].

Respectfiglly S
x ck. 4-23 - 202 |

Clinton Strange &7 Dated
Pro Se

7021 Winburn Drive

Greenwood, LA 71033

(318) 423-5057

StrangeC982@gmail.com

 

Page 1 of 1
Case 1:21-cv-00006-CCB Document 7 Filed 05/10/21 Page 2 of 3

CERTIFICATE OF SERVICE:
I, Clinton Strange, the pro se Plaintiff in the above captioned action hereby certify that on
the 28 aay of 4 prt , 2021 that I did (serve the opposing parties) transmit a
copy of the foregoing Motion captioned as “ PLAINTIFF CLINTON STRANGE’s |
MOTION TO DISMISS WITH PREJUDICE?” via electronic mail (by request and or
consent) to the following electronic mail address:

arshadabbassil08@gmail.com

I, the undersigned, swear and affirm that all the foregoing statements are both true and
correct under the pains and penalties of perjury under the Laws of the United States of

|
America.

x ot. BF 4-28 -20a |

Clinton Strange _ Dated

 
4.

Case 1:21-cv-00006CCB Pog ent 7SHiked-05/10/21 Page 3 of 3

Ga we de ey
Brackets
1000

° rary BoE
Clinton Strange ve

15

&

7021 Winburn Drive . 21201 R2s05H129640 07
Greenwood, LA 71033 «
. CLERK, — . ~~
U.S. District Court Sete chime he
fe) eae ie a ee

 

ations MD 21201. fia teat | ae

in Re: Strange v. Pluton Technologies PVT LTD et al No, cv-00006-CCB i | |

 

Enclosed: Motion To Dismiss w/ Prej.
USPS Tracking # 7048 1130 0000 8405 9876

7018 1330 O000 6405 %8?b

Soke sph HANH dasifjp AS
